Detailed Action
This action is in response to Applicant's communications filed 12 July 2021.  
Claim(s) 1, 6, and 11 was/were amended.  No claims was/were cancelled.  No claims were withdrawn.  No claims were added.  Therefore, claims 1, 3-6, 8-11, and 13-15 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant's amendments, filed 12 July 2021, regarding the rejections of claims 1, 3-6, 8-11, and 13-15 under 35 USC 112(b) have been fully considered and are sufficient to overcome the rejections.  Accordingly, the rejections to the claims under 35 USC 112(b) have been withdrawn.
Applicant's arguments, filed 12 July 2021, regarding the rejections of claims 1, 3-6, 8-11, and 13-15 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments, 12 July 2021, with respect to the rejections of claims 1, 3-6, 8-11, and 13-15 under 35 USC 103 are regarding newly amended claims and are addressed in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3-6, 8-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bonet et al. ("MIMIC: Finding Optima by Estimating Probability Densities", hereinafter "Bonet") in view of Lodhi ("Deep Relational Machines"), Venugopal et al. (On Lifting the Gibbs Sampling Algorithm, hereinafter "Venugopal"), and Sarikaya et al. (Application of Deep Belief Networks for Natural Language Understanding, hereinafter "Sarikaya").

Regarding Claim 1,
Bonet teaches a processor implemented method comprising:
(a) initializing (i) a dataset comprising a plurality of values ("The MIMIC algorithm beings by generating a random population of candidates choosen uniformly from the input space." sec. 3, p. 426) and (ii) a pre-defined threshold ("From this population the median fitness is extracted and is denoted θ0" sec. 3, p. 426; θ is the predefined threshold) wherein the plurality of values and the pre-defined threshold are specific to an application or a domain ("a random population of candidates choosen uniformly from the input space" sec. 3, p. 426; "From this population the median fitness is extracted and is denoted θ0" sec. 3, p. 426);
(b) partitioning the plurality of values into a first set of values and a second set of values based on the pre-defined threshold (

    PNG
    media_image1.png
    151
    560
    media_image1.png
    Greyscale

sec. 3, p. 426, Step 3 teaches the step of partition the plurality of values, wherein the first set of values that is less than threshold θ are retained, and the second set of values are not retained);
(d) identify an optimal set of values among the first set of values and the second set of values ("we are faced with the task of generating samples that match as closely as possible the true joint distribution" sec. 4, p. 427; "MIMIC... performs optimization by successively approximating the conditional distribution of the inputs given a bound on the cost function" sec. 6, p. 430; the optimization of the distribution teaches the optimal set of values between the first set of values and the second set of values);
 (e) sampling the optimal set of values to generate one or more samples (

    PNG
    media_image1.png
    151
    560
    media_image1.png
    Greyscale

sec. 3, p. 426, Step 1 teaches sampling the optimal set of values and Step 2 teaches to generate one or more samples);
(f) adjusting, using the one or more generated samples, value of the pre-defined threshold and repeating steps (b) til (e) until an optimal sample is generated (

    PNG
    media_image1.png
    151
    560
    media_image1.png
    Greyscale

sec. 3, p. 426, Step 1 teaches using the one or more generated samples, Step 3 teaches adjusting the value of the pre-defined threshold; "Bounds on these conditions can be used to prove convergence in a finite number of successive approximation steps" sec. 3, p. 426, this teaches repeating steps until an optimal sample is generated).

Bonet does not explicitly teach: 
(c) constructing, using an Inductive Logic Programming (ILP) engine and a domain knowledge associated with the dataset, a machine learning model on the first set of values and the second set of values to obtain one or more rule based Boolean features; and
(d) training, using the one or more rule based Boolean features and the dataset, a deep belief network (DBN) model,
wherein the rule based Boolean features are appended to a last hidden layer of the DBN model and a separator variable is appended to the last hidden layer of the DBN model while training,
wherein a subset of the Boolean features is clamped on while sampling to generate samples consistent with the rules; 
wherein the separator variable is assigned a value 1 when a value of a sample is below the pre-defined threshold and a value 0 if the value of the sample is above the pre-
wherein at the last hidden layer, Gibbs chain is executed before moving down the model while sampling,
wherein the DBN model is repeatedly trained to sample the optimal set of values from the trained DBN model to reinitialize the dataset for the next iteration, and 
wherein the separator variable is clamped to 1 to bias the DBN to produce good class of samples and preserve weights of the DBN from a previous iteration to be used as initial weights for a subsequent iteration such that retraining on same data repeatedly is prevented.

Lodhi teaches: 
(c) constructing, using an Inductive Logic Programming (ILP) engine and a domain knowledge associated with the dataset, (

    PNG
    media_image2.png
    233
    485
    media_image2.png
    Greyscale
 
sec. 2, p. 214)
a machine learning model on the first set of values and the second set of values ("The data D comprising positive and negative examples are encoded as ground facts." sec. 3, p. 214, the positive examples teaches the first set of values and the negative examples teaches the second set of values) to obtain one or more rule based Boolean features (

    PNG
    media_image3.png
    194
    485
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    247
    488
    media_image4.png
    Greyscale

sec. 3, p. 215);
(d) training, using the one or more rule based Boolean features and the dataset, a deep belief network (DBN) model ("A DRM learns a deep architecture by stacking a set of induced logical rules and any number of generative models. It learns the first layer of representation by using an Inductive Logic Programming (ILP) system.  A set of hypothesized rules are used as an input for the second layer, where a restricted Boltzmann machine (RBM) is used for learning the second and successive layers." sec. 1, p. 213, a restricted Boltzmann machine is a type of deep belief network),
wherein the rule based Boolean features are appended to a last hidden layer of the DBN model and a separator variable is appended to the last hidden layer of the DBN ("Encoding function E(d,B,F) that maps data into the Boolean representation" sec. 3, p. 214; 
    PNG
    media_image5.png
    66
    358
    media_image5.png
    Greyscale
  "A DRM learns a deep architecture by stacking a set of induced logical rules and any number of generative models. It learns the first layer of representation by using an Inductive Logic Programming (ILP) system. A set of hypothesised rules are used as an input for the second layer, where a restricted Boltzmann machine (RBM) is used for learning the second and successive layers. Once a suitable representation is obtained, classification or regression problems are solved by using support vector machines (SVMs) in conjunctions with the features learned at the highest layer." sec. 1, p. 213),
wherein a subset of the Boolean features is clamped on while sampling to generate samples consistent with the rules ("A subset F. is selected by applying Algorithm 1 to a validation or training set. The process is repeated for all the classes, and hence comprises m iterations. The obtained m subsets are merged into a rule set F. If there are any redundant rules they are removed from the set F. An input data vector for the next layer is generated by assessing whether the example satisfy the conditions of the rule set F or not." sec. 3, p. 216), 
wherein the separator variable is assigned a value 1 when a value of a sample is below the pre-defined threshold and a value 0 if the value of the sample is above the pre-defined threshold, wherein the separator variable discriminates between good and bad samples ("The background knowledge B is given by a set of Horn clauses where the set comprises ground facts or non-ground clauses.  A hypothesis F, in the for of Horn Clauses (rules), is induced. The data is transformed for the next layer by determining whether an example di is implied by the hypothesis F conjoined with the background knowledge.  A rule fj E F conjoined with the background knowledge B is viewed as an encoding function E(d,B,F) that maps data into the Boolean representation" sec. 3, p. 214; 
    PNG
    media_image5.png
    66
    358
    media_image5.png
    Greyscale
)
wherein the separator variable is clamped to 1 to bias the DBN to produce good class of samples ("Encoding function E(d,B,F) that maps data into the Boolean representation" sec. 3, p. 214; 
    PNG
    media_image5.png
    66
    358
    media_image5.png
    Greyscale
 ; "A DRM learns a deep architecture by stacking a set of induced logical rules and any number of generative models. It learns the first layer of representation by using an Inductive Logic Programming (ILP) system. A set of hypothesised rules are used as an input for the second layer, where a restricted Boltzmann machine (RBM) is used for learning the second and successive layers. Once a suitable representation is obtained, classification or regression problems are solved by using support vector machines (SVMs) in conjunctions with the features learned at the highest layer." sec. 1, p. 213).
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date to modify the optimization algorithm framework for models as taught by Bonet to incorporate the model including inductive logic programming and restricted Boltzmann machines as taught by Lodhi in order to improve accuracy and performance, e.g. see Lodhi (Abstract, p. 212; sec. 5, pp. 218-219), and because doing so could be readily and easily performed by any person ordinarily skilled in the art, without undue experimentation or risk of unexpected results. 

While Lodhi teaches the DBN model, the Bonet/Lodhi combination does not teach wherein the last hidden layer, Gibbs chain is executed before moving down the model while sampling.
	Venugopal teaches wherein the last hidden layer, Gibbs chain is executed before moving down the model while sampling ("we consider blocked Gibbs sampling, an advanced MCMC scheme, and lift it to the first-order level" sec. Abstract, p. 1; "Given an MLN, a set of query atoms and evidence, we can adapt the basic (propositional) Gibbs sam-pling [6] algorithm for computing the marginal probabilities of query atoms given evidence as follows." sec. 2.1, p. 3).
	Bonet and Venugopal are analogous art because both are directed to modeling complex models. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inductive logic programming and restricted Boltzmann machine model of the Bonet/Lodhi combination with the Gibbs sampling algorithm of Venugopal.  The modification would have been obvious because one of ordinary skill in the art would be motivated to increase accuracy, scalability and convergence, as suggested by Venugopal ("Our experimental evaluation shows that lifted Gibbs sampling is superior to the propositional algorithm in tems of accuracy, scalability and convergence" sec. Abstract, p. 1).

Sarikaya teaches wherein the DBN model is repeatedly trained ("The idea behind training a DBN by training a stack of RBMs (as shown in Fig. 2) is to keep the p(v|h,theta1) defined by RBM1, but to improve p(v) by replacing p(h|theta1) by a better prior over the hidden vectors." sec. III, p. 780) to sample the optimal set of values from the trained DBN model to reinitialize the dataset for the next iteration ("Now consider training RMB2, which is the network formed by using the samples from the aggregated posterior of RBM1 as training data. It is easy to ensure that the distribution which RBM2 defines over its visible units is identical to p(H|theta1): we simply initialize RBM2 to be an upside-down version of RBM1 in which the roles of visible and hidden units have been swapped. So RBM2 has h as a visible vector and h2 as a hidden vector. Then we train RBM2 which makes p(h2|theta2) be a better model of the aggregated posterior than p(h|theta1)." sec. III, p. 781), and 
preserve weights of the DBN from a previous iteration to be used as initial weights for a subsequent iteration such that retraining on same data repeatedly is prevented ("Now consider training RMB2, which is the network formed by using the samples from the aggregated posterior of RBM1 as training data. It is easy to ensure that the distribution which RBM2 defines over its visible units is identical to p(H|theta1): we simply initialize RBM2 to be an upside-down version of RBM1 in which the roles of visible and hidden units have been swapped. So RBM2 has h as a visible vector and h2 as a hidden vector. Then we train RBM2 which makes p(h2|theta2) be a better model of the aggregated posterior than p(h|theta1)." sec. III, p. 781; "it is proved in [19] that if we perform approximate inference for the first hidden layer by using Eqn. (7), there is a variational lower bound on the log probability of the training data that is improved every time we add another layer to the DBN, provided we add it in the appropriate way." sec. III, p. 780).


Regarding Claim 3,
The  Bonet/Lodhi/Venugopal/Sarikaya combination teaches the method of claim 1.  Bonet further teaches wherein the step of partitioning the plurality of values into a first set of values and a second set of values based on the pre-defined threshold comprises performing a comparison of each value from the plurality of values with the pre-defined threshold (

    PNG
    media_image1.png
    151
    560
    media_image1.png
    Greyscale

sec. 3, p. 426, Step 3 teaches partitioning by comparing the values to the threshold θ).

Regarding Claim 4,
The  Bonet/Lodhi/Venugopal/Sarikaya combination teaches the method of claim 1.  Bonet further teaches wherein the first set of values are values lesser than or equal to the pre-defined threshold (

    PNG
    media_image1.png
    151
    560
    media_image1.png
    Greyscale

sec. 3, p. 426, Step 3 teaches the step of partition the plurality of values, wherein the first set of values that is less than threshold θ are retained, and the second set of values are not retained; Examiner notes that while Bonet explicitly teaches the first set of values are less than threshold θ, it would have been obvious to one of ordinary skill in the art to modify the first set of values to include less than or equal to threshold θ).

Regarding Claim 5,
The  Bonet/Lodhi/Venugopal/Sarikaya combination teaches the method of claim 1.  Bonet further teaches wherein the second set of values are values greater than the pre-defined threshold (

    PNG
    media_image1.png
    151
    560
    media_image1.png
    Greyscale

sec. 3, p. 426, Step 3 teaches the step of partition the plurality of values, wherein the first set of values that is less than threshold θ are retained, and the second set of values are not retained; Examiner notes that while Bonet teaches the second set of values are greater than or equal to the threshold θ, it would have been obvious to one of ordinary skill in the art to modify the second set of values to greater than threshold θ).

Regarding Claims 6 and 8-10,
Claims 6 and 8-10 recite(s) a system comprising instructions for performing functions corresponding to the method steps recited in claims 1 and 3-5, respectively.  The  Bonet/Lodhi/Venugopal/Sarikaya combination teaches the limitations of claims 6 and 8-10 as set forth above in connection with claims 1 and 3-5.  Therefore, claims 6 and 8-10 is rejected under the same rationale as respective claims 1 and 3-5.

Regarding Claims 11 and 13-15,
Claims 11 and 13-15 recite(s) a non-transitory machine readable information storage medium comprising instructions corresponding to the method steps recited in claims 1 and 3-5, respectively.  The  Bonet/Lodhi/Venugopal/Sarikaya combination teaches the limitations of claims 11 and 13-15 as set forth above in connection with claims .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES C KUO/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126